Title: From Benjamin Franklin to [John Bradford], 1[-27] May 1777
From: Franklin, Benjamin
To: Bradford, John


  
    Sir
    Paris May 1[–27]. 1777.
  
I received your Favour of Feb. 25. by Capt. Adams. I congratulate you on his safe Arrival with others of our American Ships, it being rather wonderful that so many get in through all the English Men of War actually cruizing in the channel and Bay of Biscay to prevent them. I make no doubt but Messrs. Penet & Morris will take proper Care in disposing of the Cargo and Shipping the remittance: And We have given Orders to Mr. Jonathan Williams (formerly of Boston) who resides at Nantes, to add as much to her Cargo, as she can carry consistently with her fast sailing, in Military Stores or Cloathing for Soldiers, of which a great Quantity is in his Hands, and shipping for America by him with all Expedition. His Diligence, Fidelity and Correctness in Business, have given us great Satisfaction, and we recommend him therefore warmly to our Friends, who may occasionally want an able Factor at Nantes, where he is about to settle. I have written to Mr. Cushing some News of one of your Cruisers, which he will shew you if requested. Captain Wickes of Philadelphia, having put his Ship in good Order at L’Orient is about to make another Cruise, with two stout Tenders, before he returns to America. They sail in a few Days. It is extreamly mortifying to proud Britain that all her boasted Naval Power cannot prevent her being insulted on her own Coasts. I am, Sir, very respectfully Your most obedient humble Servant
  B. Franklin.

  May 27.
This goes by our first Packet. You will see by the Papers that one of our Cruisers has taken a Packet from Harwich to Holland and carried her into Dunkirk, whence it is said he was fitted out, which being contrary to Treaties he has been stop’d there, but will soon be discharg’d. Capt. Wickes with his Consorts is sailed.
(Duplicate)

